                 Case 3:19-cv-00597-MCR-GRJ Document 14 Filed 03/19/19 Page 1 of 1
                    Case 1:19-cv-00452-BPG Document   Filed OZ|LSIT9 Page 2 ot 2         5
AO 440 (Rev. 06/12) Summons in       a   Civil Acton (Page 2)

Civil Action No. 19-cv-452-BPG

                                                        PROOF OF Sf,RVICE
                        (This section should not beliled with the court unless required by Fed. R. Civ, P. a                            0)
          This summons fot hane                  of individual ahd title, if any)   3M Company c/o CSC - Corporation Service Company
was received by me on           (date)                   03/06/2019


          D I personally         served the summons on the individual at /p/ace.t

                                                                                              on   (date)                                 ;or
          O I left the summons at the individual's                     residence or usual place ofabode with (nane)

                                                                             , a person ofsuitable age and discretion who resides there,
          on   (date)                                     , and mailed a copy to the individual's last known address; or

          d    t ,".u"d     the summons on (nane of individual) Elinam Renner. Workflow Coordinator                                               , who is
           designated by law to accept service of process on behalfof                        (name   oforganizotioa)             Corporation Service
          Company                                                                             on   (date)
                                                                                                                    03t06t2019            ;or
          fl   I returned the summons unexecuted because                                                                                               ;or
          A    ather     (specifl1




          My fees are $                                   for travel and $                           for services, for a total     ofS          0.OO



          I declare under penalty of perjury that this in                            n is true.



Date           b-t4-)ot 1
                                                                                                            Seryer's signaturc


                                                                                    ADRlaxt                  Rrurao              u{)
                                                                                                        Prinled name and title


                                                                                100 N. Charles Street, 22nd Floor
                                                                                Baltimore, MD 21201

                                                                                                            Senter's address

Additional information regarding attempted service, etc
